 Case 2:21-cv-03756-DSF-KK Document 20 Filed 07/27/21 Page 1 of 2 Page ID #:84



 1   Jennifer A. Golinveaux (SBN: 203056)
     jgolinveaux@winston.com
 2   Thomas Kearney (SBN: 267087)
     tkearney@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111
     Telephone: 415-591-1506
 5   Facsimile: 415-591-1400
 6   Attorneys for Plaintiff
     COX COMMUNICATIONS, INC.
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11

12
     COX COMMUNICATIONS, INC.,                    Case No. 2:21-cv-03756-DSF-KK
13
                  Plaintiff,
14                                                PLAINTIFF’S NOTICE OF
            v.                                    VOLUNTARY DISMISSAL WITH
15                                                PREJUDICE PURSUANT TO FED. R.
     BMG RIGHTS MANAGEMENT                        CIV. P. 41(a)(1)(A)(i)
16   (US), LLC and RIGHTSCORP,
     INC.,
17
                  Defendants.
18

19

20

21         Plaintiff Cox Communications, Inc., by and through its undersigned counsel of
22   record, hereby voluntarily dismisses this case with prejudice pursuant to Federal Rule
23   of Civil Procedure 41(a)(1)(A)(i).
24

25

26   Dated: July 27, 2021                      Respectfully submitted,
27                                             By: /s/ Jennifer A. Golinveaux
                                                  Jennifer A. Golinveaux (SBN: 203056)
28

                                                     1
                       VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
 Case 2:21-cv-03756-DSF-KK Document 20 Filed 07/27/21 Page 2 of 2 Page ID #:85



 1                                                jgolinveaux@winston.com
                                                  Thomas Kearney (SBN: 267087)
 2                                                tkearney@winston.com
                                                  WINSTON & STRAWN LLP
 3                                                101 California Street, 35th Floor
                                                  San Francisco, CA 94111
 4                                                Telephone: 415-591-1506
                                                  Facsimile: 415-591-1400
 5
                                                  Attorneys for Plaintiff
 6                                                COX COMMUNICATIONS, INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                     VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
